DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 24 March 2021; 08 June 2022; 14 July 2022; 21 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO et al. (US 2018/0079921 A1) in view of Sakai (US 2018/0136559 A1).
As related to independent claim 1, OKAMOTO et al. teaches a radiation-curable ink jet composition (OKAMOTO et al. – Page 2, Paragraphs 29-34) comprising: polymerizable compounds (OKAMOTO et al. – Page 1, Paragraph 15); and a photopolymerization initiator (OKAMOTO et al. – Page 1, Paragraph 15), wherein the polymerizable compounds include a vinyl ether group-containing (meth)acrylate represented by the following general formula (I) (OKAMOTO et al. – Page 7, Paragraphs 121-126), a content of the vinyl ether group-containing (meth) acrylate with respect to a total mass of the radiation curable ink jet composition is 15 percent by mass or more (OKAMOTO et al. – Page 7, Paragraph 127),
H2C=CR1-CO-OR2-O-CH=CH-R3 
where, R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms, and R3 represents a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms (OKAMOTO et al. – Page 7, Paragraphs 121-126).
OKAMOTO et al. does not specifically teach the photopolymerization initiator includes ethyl (2,4, 6-trimethylbenzoyl) phenylphosphinate.  However, Sakai teaches a composition containing a resin, polymerizable compounds, and a photopolymerization initiator (Sakai – Page 1, Paragraph 7), further teaches the polymerizable compounds include (meth)acrylates (Sakai – Page 5, Paragraphs 61-64) and specifically teaches the photopolymerization initiator includes ethyl (2,4,6-trimethylbenzoyl) phenylphosphinate (Sakai – Page 5, Paragraphs 67-68).  It would have been obvious to one of ordinary skill in the art at the time of filing to understand the radiation-curable ink jet composition of OKAMOTO et al. to include the claimed composition as is further detailed by Sakai in an effort to provide multiple examples of the actual compositions and the examples that are available to one of ordinary skill in the art and can be chosen from to provide a composition having excellent light resistance and color development for each ink included in the ink set (OKAMOTO et al. – Page 1, Paragraph 13) and the cured coating has good flexibility, heat crack and heat resistance (Sakai – Page 1, Paragraph 3).
As related to dependent claim 2, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach a content of the ethyl (2,4,6- trimethylbenzoyl) phenylphosphinate with respect to the total mass of the radiation curable ink jet composition is 2.0 percent by mass or more (OKAMOTO et al. – Page 9, Paragraph 157 and Sakai – Page 6, Paragraph 70).
As related to dependent claim 3, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the content of the vinyl ether group-containing (meth) acrylate with respect to the total mass of the radiation curable ink jet composition is 50 percent by mass or less (OKAMOTO et al. – Page 7, Paragraphs 126-127).
As related to dependent claim 4, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the polymerizable compounds include an aromatic-based monofunctional monomer, and a content of the aromatic-based monofunctional monomer with respect to the total mass of the radiation curable ink jet composition is 5.0 to 30 percent by mass (OKAMOTO et al. – Page 6, Paragraphs 115-117).
As related to dependent claim 5, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the polymerizable compounds include a polyfunctional (meth)acrylate (OKAMOTO et al. – Page 7, Paragraphs 121-126 and Sakai – Page 5, Paragraphs 61-63).
As related to dependent claim 6, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the polymerizable compounds include an urethane acrylate (OKAMOTO et al. – Page 11, Paragraph 181 and Sakai – Page 5, Paragraph 65).
As related to dependent claim 7, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the photopolymerization initiator further includes an acylphosphine oxide-based initiator besides the ethyl (2,4, 6-trimethylbenzoyl) phenylphosphinate (Sakai – Page 5, Paragraph 67 – Page 6, Paragraph 69).
As related to dependent claim 8, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach the composition further comprises 2,2,6,6- tetramethylpiperidinyl-l-oxyl or its derivative (OKAMOTO et al. – Page 9, Paragraph 158 and Sakai – Page 8, Paragraph 90).
As related to dependent claim 10, the combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach an ink jet method comprising: an ejection step of ejecting the radiation curable ink jet composition by a liquid ejection head so as to be adhered to a recording medium; and an emission step of emitting radiation rays to the radiation curable ink jet composition adhered to the recording medium (OKAMOTO et al. – Page 1, Paragraphs 1-3 & Page 2, Paragraphs 32-34).
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of OKAMOTO et al. (US 2018/0079921 A1) and Sakai (US 2018/0136559 A1) in view of SHIMOHARA et al. (US 2012/0200653 A1).
The combination of OKAMOTO et al. and Sakai remains as applied above and continues to teach additional compounds such as coloring agents, silane coupling agents, and thixotropy agents (Sakai – Page 8, Paragraph 90) but does not specifically teach a fluorescent whitener.  However, SHIMOHARA et al. teaches the make-up of radiation-curable ink jet compositions well known to one of ordinary skill in the art at the time of filing and teaches additional detailed compositions of radiation-curable ink (SHIMOHARA et al. – Page 11, Paragraph 108-115) and teaches the vinyl ether compound, a multifunctional (meth)acrylate, and a urethane oligomer (SHIMOHARA et al. – Page 12, Paragraph 117 and Page 16, Paragraphs 120 & 128) while specifically teaching as an additional additive, a fluorescent whitener [i.e. bleaching agent] for improving properties of the ink and the inkjet set and method (SHIMOHARA et al. – Page 21, Paragraph 225).  It would have been obvious to one of ordinary skill in the art at the time of filing to understand the radiation-curable ink jet composition of  the combination of OKAMOTO et al. and Sakai to include the claimed compositions as is further detailed by SHIMOHARA et al. in an effort to provide multiple examples of the actual compositions and the examples that are available to one of ordinary skill in the art and can be chosen from to provide an ink set having excellent light resistance and color development for each ink included in the ink set with improved ejection stability or image preservability (OKAMOTO et al. – Page 1, Paragraph 13 and SHIMOHARA et al. – Page 21, Paragraph 225).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YODA et al. (US 2021/0079242 A1) teaches a radiation curable ink jet composition with similar polymerization compounds and photopolymerization initiators as well as a fluorescent whitener.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853